Citation Nr: 1738591	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-22 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as due to exposure to jet fuel and herbicides and as  secondary to a service-connected disability.

2.  Entitlement to service connection for degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1962 to May 1969. This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  The file is now in the jurisdiction of the St. Petersburg, Florida RO.  In December 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record. 

[The matter of service connection for osteoarthritis of the lumbar spine had also been on appeal before the Board.  A May 2015 rating decision granted service connection for the disability, resolving that issue.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is needed for proper appellate consideration of the instant claims. 

The Veteran contends he has bilateral lower extremity peripheral neuropathy due to exposure to jet fuel and/or herbicides and as secondary to his service-connected knee disabilities.  A May 2015 rating decision granted service connection for osteoarthritis of the lumbar spine.  Lower extremity neuropathy was not addressed on subsequent lumbar spine examinations.  Since the lumbar spine disability may have separately rated neurological manifestations of the lower extremities, an additional examination to secure a medical opinion that addresses the remaining medical questions is necessary.  Additionally, on examination, the examiner should comment on the article entitled "Toxilogical Profile For Jet Fuels JP-4 and JP-7" that the Veteran submitted in July 2013 to support his claim that his exposure to jet fuel in service caused his neuropathy.  

Regarding degenerative arthritis of the cervical spine, a July 2013 private opinion by Dr. Mitchell notes that the Veteran sought treatment from an osteopathic medical clinic in Miami, Florida from 1969 to 1989 and reported being hospitalized on several occasions for severe pain related to cervical arthritis.  VA has not sought these records.  At the December 2016 Board hearing, the Veteran testified that he received orthopedic treatment at the Gainesville VAMC.  Records of that treatment are not associated with his file. All outstanding records of all evaluations and treatment he received for his cervical spine and neuropathy disabilities are pertinent evidence that must be sought.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he received for neuropathy and cervical spine disabilities, and to provide authorizations for VA to obtain updated, to the present, records of any private evaluations or treatment, to specifically include records pertaining to treatment at an osteopathic medical clinic in Miami, Florida and any hospitalizations for the above disabilities from 1969 to 1989.  The AOJ should secure for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure complete updated records of all VA evaluations and treatment the Veteran has received for these disabilities since December 2014, to specifically include records of his treatment at the Gainesville VAMC. 

2.  After the development requested above is completed, the AOJ should arrange for the Veteran to be examined by a neurologist to determine the existence, nature, and likely etiology of neurological disabilities of his lower extremities.  The Veteran's record (to include the internet articles he submitted in July 2013) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) any (and each) lower extremity neurological disability found.  If none is diagnosed, reconcile that conclusion with the notations of bilateral lower extremity peripheral neuropathy in the Veteran's medical records.

(b) Please identify the likely etiology of each lower extremity neurological disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was either caused or aggravated by the Veteran's service-connected low back disability?  If a neurological disability of the lower extremities is found to not have been caused, but to have been aggravated, by the low back disability, please identify the degree of impairment that is due to such aggravation.

(c) Is it at least as likely as not (a 50% or better probability) that any neurological disability of the lower extremities found is related to the Veteran's exposure to JP-4 or JP-7 fuel in service?
(d) Is it at least as likely as not (a 50% or better probability) that any neurological disability of the lower extremities is related to the Veteran's exposure to herbicides in service?

If a neurological disability of the lower extremities is determined to not have been caused or aggravated by the Veteran's service-connected low back disability and to not be related to his exposure to jet fuel or herbicides in service, the examiner should identify the etiological factor(s) for the disability considered more likely.

All opinions must include rationale.

3.  If (and only if) records received pursuant to the request in #1, above show continuity of symptoms of a cervical spine disability, or that the Veteran received treatment for such disabilities in the first post-service year, the AOJ should arrange for the Veteran to be examined by an appropriate physician to confirm the presence and determine the likely etiology of such disability (and specifically whether it, at least as likely as not, is related to his service).  The Veteran's claims file must be reviewed by the examiner in conjunction with any such examination, and the examiner must explain the rationale for all opinions.

4. The AOJ should then review the record, ensure that all development sought is completed as requested, and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

